Order entered December 1, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00944-CV

                   CORINTH INVESTOR HOLDINGS, LLC, Appellant

                                              V.

                                MARK BENNETT, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-12135

                                          ORDER
       We GRANT appellant’s November 25, 2015 unopposed motion for an extension of time

to file a reply brief. Appellant shall file a reply brief by DECEMBER 21, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE